           Case 1:19-cv-08745-LLS Document 13 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL A. JOHNSON,

                                  Plaintiff,
                                                                   19-CV-8745 (LLS)
                      -against-
                                                                         ORDER
 NEW YORK STATE GOVERNOR’S
 OFFICE, et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated April 2, 2020, the Court directed Plaintiff to file a second amended

complaint within sixty days. On June 25, 2020, the Court dismissed this action after Plaintiff

failed to submit the required pleading. The Court is now in receipt of a letter from Plaintiff

requesting an extension of time to file his second amended complaint. (ECF No. 12.) The Court

grants the request and directs Plaintiff to file his second amended complaint within 30 days of

the date of this order.

         The Clerk of Court is directed to vacate the order of dismissal and civil judgment (ECF

Nos. 10-11) and reopen this matter.

         The Clerk of Court is also directed to mail a copy of this order to Plaintiff and note

service on the docket.

Dated:     August 13, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.
